Case: 13-30551      Document: 00512472310         Page: 1    Date Filed: 12/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-30551                                FILED
                                  Summary Calendar                      December 16, 2013
                                                                           Lyle W. Cayce
                                                                                Clerk
TERRE ROMAONDO ENGLISH,

                                                 Plaintiff-Appellant

v.

WINN CORRECTIONAL CENTER; TIM KEITH; MISTER HOLDEN;
MISTER WOODS; MEDICAL PERSONNEL WINN CORRECTIONAL,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1-12-CV-2819


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Terre Romaondo English, Louisiana prisoner #
529417, filed a 42 U.S.C. § 1983 complaint naming Winn Correctional Center
and various prison officials as defendants. He asserted that he was attacked
by another improperly restrained inmate while they both were on a hospital
trip outside of the prison. English was granted leave to proceed in forma



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30551     Document: 00512472310     Page: 2   Date Filed: 12/16/2013


                                  No. 13-30551

pauperis.   The district court denied and dismissed English’s complaint as
frivolous and for failure to state a claim.
      We review de novo the dismissal of a complaint under 28 U.S.C.
§§ 1915(e)(2)(B) and 1915A as frivolous or for failure to state a claim, or both,
accepting the facts alleged in the complaint as true and viewing them in the
light most favorable to the plaintiff. Green v. Atkinson, 623 F.3d 278, 279-80
(5th Cir. 2010). We will affirm dismissal for failure to state a claim “if, taking
the plaintiff’s allegations as true, it appears that no relief could be granted
based on the plaintiff’s alleged facts.” Samford v. Dretke, 562 F.3d 674, 678
(5th Cir. 2009) (internal quotation marks and citation omitted).     “It is well
established that prison officials have a constitutional duty to protect prisoners
from violence at the hands of their fellow inmates.” Longoria v. Texas, 473
F.3d 586, 592 (5th Cir. 2006). To succeed on a failure-to-protect claim, “the
inmate must show that he is incarcerated under conditions posing a
substantial risk of serious harm and that the prison officials acted with
deliberate indifference to the inmate’s safety.” Johnson v. Johnson, 385 F.3d
503, 524 (5th Cir. 2004) (internal quotation marks and citation omitted). We
have declined to find deliberate indifference when an official should have
inferred the risk posed to an inmate; instead, the official must draw such an
inference. Adames v. Perez, 331 F.3d 508, 514 (5th Cir. 2003).
      To the extent English insists that prison guards acted negligently by
failing to comply with policies regarding the restraint of inmates, assertions of
negligence fail to state a claim for relief under § 1983. See Marsh v. Jones, 53
F.3d 707, 711-12 (5th Cir. 1995). We also note that English asserted that the
other prisoner was agitated with the guards, not that the other prisoner was
angry at him or made any threats against him prior to the attack. We conclude,




                                         2
    Case: 13-30551     Document: 00512472310      Page: 3   Date Filed: 12/16/2013


                                  No. 13-30551

therefore, that the defendants would not have drawn an inference that the
unrestrained prisoner would attack English. See Adames, 331 F.3d at 514.
      English also contends that, following the attack, prison medical officials
failed properly to examine or treat him for a possible head injury. Prison
officials violate the Eighth Amendment’s proscription against cruel and
unusual punishment if they exhibit deliberate indifference to a prisoner’s
serious medical needs. Wilson v. Seiter, 501 U.S. 294, 297 (1991). To prevail
on a claim of deliberate indifference to serious medical needs, the plaintiff must
establish that a defendant denied him treatment, purposefully gave him
improper treatment, ignored his medical complaints, or engaged in similar
conduct clearly demonstrating wanton disregard. Gobert v. Caldwell, 463 F.3d
339, 346 (5th Cir. 2006). Unsuccessful medical treatment, negligence, medical
malpractice, or a disagreement with medical treatment, however, will not
support a § 1983 cause of action.       See id.   English’s claims represent a
disagreement with his medical treatment, which is insufficient to show
deliberate indifference. See Gobert, 463 F.3d at 346.
      Accordingly, we affirm the district court’s dismissal of English’s
complaint for failure to state a claim. See Samford, 562 F.3d at 678.
      The district court’s dismissal of English’s § 1983 complaint as frivolous
and for failure to state a claim counts as a strike for purposes of 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
English is CAUTIONED that he now has one strike and that, if he accumulates
three strikes, he will not be permitted to proceed IFP in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        3